                          United States District Court
                        Western District of North Carolina
                               Statesville Division

          Gary L. Johnson,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                5:18-cv-00050-MR
                                      )
                 vs.                  )
                                      )
         Bryson Grier, et al,         )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 10, 2021 Order.

                                               March 10, 2021




         Case 5:18-cv-00050-MR Document 27 Filed 03/10/21 Page 1 of 1
